PER CURIAM.
The appellant, Tommy Cummings, has questioned the propriety of an order of the trial court which stayed imposition of a sentence and placed him on probation for a period of three years. As a condition thereof, the appellant was to serve one year in the county jail.
This court, in Green v. State, Fla.App.1975, 310 So.2d 373 was confronted with the identical question raised herein and found the sentence to be illegal.
Therefore, based on the reasons and conclusions set forth in Green v. State, supra, the sentence appealed is reversed and this cause remanded to the trial court for proper sentencing in accordance therewith.